DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 9, and 15 of prior U.S. Patent No. 10,496,501. This is a statutory double patenting rejection. The examiner notes that while a few words are different the meaning remains the exact same. For example, claim 9 of the instant application recites “a memory comprising machine executable code” whereas claim 1 of U.S. Patent No. 10,496,501 recites “a memory comprising machine executable code having stored thereon instructions for performing a method”, however it is inherent in the art that machine executable code contains instructions and that instructions are for performing a method and therefore does not overcome the statutory double patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claims recite in part determining a difference between the configuration of two different storage virtual machines by comparing them and providing a notification of this difference.
These steps describe the concept of selecting a particular data source or type of data to be manipulated, which corresponds to concepts identified as abstract ideas by the courts, such as analyzing and displaying information in Electric Power Group, see MPEP 2106.05(g). The concept described in claims 1, 9, and 17 is not meaningfully different than those information analysis and display concepts found by the courts to be abstract ideas. As such, the description in claims 1, 9, and 17 of determining a difference between two storage virtual machine configurations and notifying of the difference is an abstract idea
Claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite the additional limitations of “A computing device”, “a memory”, and “a processor” in claim 1 and “A non-transitory computer readable medium” in claim 17. The “A computing device”, “a memory”, and “a processor” in claim 1 and “A non-transitory computer readable medium” in claim 17 are recited at a high level of generality and are recited as performing generic computer functions 
Claims 2-8, 10-16, and 18-20 recite additional limitations that are each generic computer components that perform generic functions common to electronics and computer systems, generic computer implementation that does not provide significantly more than the abstract idea, merely extra-solution activity that does not meaningfully limit the claim or the abstract idea, or an inventive concept that does not meaningfully limit the abstract idea.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113